Order entered November 7, 2012




                                               In The
                                    Court of Ztppeafo
                           jfiftb 3Biotrict of Mexao at         jj   atlas
                                       No. 05-12-01175-CV

                                 SHAUN BURGESS, Appellant

                                                 V.

                              CASTLE KEEPERS, INC., Appellee

                        On Appeal from the County Court at Law No. 2
                                    Collin County, Texas
                            Trial Court Cause No. 002-01984-2012

                                             ORDER
       The Court has before it appellant's October 23, 2012 request to reconsider pauper's

affidavit and October 30, 2012 motion to extend time to file appellant's brief. The Court has not

yet ruled on appellant's affidavit of indigency, and appellant's brief will be due thirty days after

the reporter's record is filed. Accordingly, both motions are DENIED as premature.